DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 12 and 20, each claim recites “the compressor”. There is insufficient antecedent basis for this limitation in the claims, and as such, it is not clear as to whether or not the aforementioned compressor is intended to reference a part of the compressor package, or the compressor package itself.
Additionally, after the recitation of “the compressor”, each claim provides for “a compressor”, and as such, it is not clear as to whether or not the intent of the claims is to provide for a single (or multiple) air compressor(s).
Lastly, it is generally not clear as to what exactly defines the respective monitoring and/or methane detection system(s), and/or what exactly distinguishes the monitoring and/or methane detection system(s) from one another, nor is it clear as to whether or not the intent is to define a single (or multiple) system(s)/element(s)
e.g., various respective independent and dependent claims are provided such that the monitoring system comprises a methane detection system (or vice versa), or such that the monitoring system is configured to detect methane leaks (thereby making the monitoring system viewable as a methane detection system), or such that the methane detection system continuously monitors emissions and detects fugitive emissions (thereby making the methane detection system viewable as a monitoring system)]; [e.g., it is not clear as to what distinguishes the monitoring system from the methane detection system, nor is it clear as to what distinguishes the monitoring and detecting functionalities from one another, and similarly, it is not clear as to whether or not the intent is to provide for a single system that comprises two distinct subsystems, or two independent systems that each enable different functions (e.g., there is no clear nor meaningful distinction between the terms detect and monitor)].
Regarding claims 5 and 19, each claim provides that the monitoring system is a remote monitoring system. The claim is rendered indefinite such that it is not clear as to what exactly the monitoring system is remote with respect to [e.g., without additional context and/or point(s) of reference, it is not clear as to what makes the monitoring system “remote”].
Regarding claim 6, the claim recites “each said plurality of air compressor systems”. The claim is rendered indefinite such that it is not clear as to whether or not there is supposed to be a single plurality of air compressor systems or multiple pluralities of air compressor systems [e.g., while it does not appear to be the intent, the current wording of the claim suggests that there are at least two distinct pluralities of air compressor systems].
Regarding claim 10, the claim provides that the methane detection system comprises a continuous monitoring system. The claim is rendered indefinite such that it is not clear as to what distinguishes the methane detection system from the monitoring system, nor is it clear as to what distinguishes the continuous monitoring system per claim 10 from the monitoring system per claim 1 [e.g., is the monitoring system per claim 10 distinct from (or in reference to) the monitoring system per claim 1?]; [e.g., what distinguishes the monitoring system and/or system functionality per claim 10 from the monitoring system and/or system functionality per claim 1?].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-17 and 19 are rejected under 35 U.S.C. 103 as being obvious over US 20110094593 (Malm) in view of Convert Gas Pneumatic Controls To Instrument Air (EPA) [e.g., Environmental Protection Agency NPL].

    PNG
    media_image1.png
    350
    563
    media_image1.png
    Greyscale

Figure 3 (or Exhibit 3), EPA (annotated)
Regarding claim 1, Malm (Figures 1-2) teaches a system to reduce emissions (e.g., emissions of fugitive combustible gases) from a compressor package (102) (see Fig. 1 in conjunction with paragraph [0052]) comprising:
a. an engine system (101) that drives the compressor (see paragraph [0050], lines 4-5);
b. an air system (102, 103) comprising an air compressor (102), said air compressor generating compressed air (see Fig. 1 in conjunction with paragraph [0050]), and a plurality of instrumentation (104) that utilizes (e.g., is powered by) natural gas (or methane) (see Fig. 1 in conjunction with paragraphs [0008], [0051]-[0052]) [e.g., the cabinet 104 houses a plurality of instrumentation that utilizes (or is powered by) natural gas (or methane)];
c. a blowdown recovery system (see Fig. 2 in conjunction with paragraphs [0053], [0069], last 5 lines) [e.g., unit blowdowns that entail directing fugitive gas(es) to the air intake of the engine];
see leftmost portion of the compressor 102 per Fig. 1 in conjunction with paragraph [0052]) [e.g., the packing leakages V1a and V1b originate from the compressor/compressor packing(s) and are routed/vented to the petroleum liquid storage tank 110];
e. a methane detection system (130) (see Fig. 2 in conjunction with paragraphs [0054]-[0055]) [e.g., the exhaust analyzer/sensor 130] ; and
f. a monitoring system (124) (see Fig. 2 in conjunction with paragraph [0055]) [e.g., the control unit 124 with respect to (or when associated with) the exhaust analyzer/sensor 130].
Malm fails to teach wherein at least a portion of said compressed air is routed to an air dryer and then to a plurality of instrumentation so that said instrumentation is powered by said portion of said compressed air
[noting that Malm teaches wherein the corresponding instrumentation comprises (or may comprise) pneumatic instrumentation that utilizes (e.g., is powered by) natural gas (e.g., methane)]; [e.g., pneumatic instrumentation entails said instrumentation containing or being operated/powered by air or gas under pressure] (see paragraph [0008]).
In view of the above deficiency per Malm, the claimed invention differs from the system per Malm in that instead of powering the plurality of instrumentation via natural gas (or methane), compressed air is used to power 
However, EPA (Figure 3) teaches an analogous compressor and pneumatic instrument air system (see annotated Fig. 3 above), and wherein it is well-known and/or a mere matter of routine design consideration to substitute compressed air for natural gas (or methane) in pneumatic systems, such that the use of compressed air for pneumatic instrumentation eliminates methane emissions (and leads to an increase in gas sales), and that by eliminating the use of a flammable substance (e.g., methane), operational safety is significantly increased (while still being able to utilize existing pneumatic gas supply piping, control instruments, valve actuators, etc.). EPA further teaches that when substituting compressed air for natural gas (or methane) in pneumatic systems, the air is filtered and dried via an air dryer before being supplied to the instrumentation to power said instrumentation so as to prevent corrosion of the instrumentation and/or blockage of the instrument air piping and/or controller orifices due to condensed water vapor in the inlet/atmospheric air, and such that said instrumentation works the same way as it did with the natural gas (or methane). Lastly, EPA teaches that the substitution of compressed air for natural gas (or methane) will yield an increase in the life of control devices and an improvement in operation efficiency by eliminating the corrosive gases (e.g., carbon dioxide and hydrogen sulfide) associated with natural gas (or methane) that would normally be supplied to the pneumatic control devices/instrumentation see annotated Fig. 3 above in conjunction with page 2, last 3 paragraphs, page 3, the entirety of column 2, and page 4, first 3 paragraphs).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure (or at least try configuring) the system per Malm such that at least a portion of said compressed air is routed to an air dryer and then to a plurality of instrumentation so that said instrumentation is powered by said portion of said compressed air (e.g., as a modification or alternative) [e.g., configuring the system per Malm such that an air dryer is implemented and such that at least a portion of the compressed air is dried via the air dryer and substituted for the natural gas (or methane) that is normally used to power (or that is normally utilized by) the pneumatic instrumentation], as suggested by EPA, so as to eliminate methane emissions, significantly increase operational safety, increase the effective life of control/system devices/instrumentation, and prevent corrosion of control system devices/instrumentation, etc., all via a conversion that in most cases, pays for itself in less than a year prior to yielding financial gains/incentives/returns from reducing gas emission losses (see annotated Fig. 3 above in conjunction with page 2, last 3 paragraphs, page 3, the entirety of column 2, and page 4, first 3 paragraphs)
[additionally note that the aforementioned substitution/modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predicable results]; [e.g., in consideration of the fact that Malm and EPA are both relevant to at least the same general field(s) of endeavor concerning compressor systems, methane and/or compressed air systems, pneumatic instrumentation systems, etc., there would be no surprising effect(s)/result(s) yielded via modifying (or trying to modify) the system per Malm such that compressed air is substituted for the natural gas (or methane) normally supplied to (or utilized by) the pneumatic instrumentation].
Regarding claim 2, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm fails to expressly teach wherein the engine system comprises an air starter system.
However, EPA (Figure 3) teaches wherein it is commonplace to use the compressed air of a compressor system for utility purposes, such as for an engine air starter, and as such, the provision of having (or incorporating) an air starter for actuating the engine would merely involve routine skill in the art (and/or would merely be a matter of routine design choice), and similarly, there would be no surprising effect(s)/result(s) yielded via incorporating an air starter for actuating the engine per Malm (see page 5, 3rd paragraph, lines 1-4); also see motivation(s) as discussed with regard to claim 1.
Regarding claim 3, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm fails to expressly teach at least one scrubber and wherein said instrumentation comprises a plurality of scrubber level controls.
However, EPA (Figured 2-3) teaches an analogous compressor and pneumatic instrument air system (see annotated Fig. 3 above), and wherein it is e.g., separator vessel for cleaning the gas(es)] and wherein said instrumentation comprises a plurality of scrubber level controls used to accordingly control the level of liquid in the scrubber (see Fig. 2-3 in conjunction with page 2, column 1, lines, 5-11); also see motivation(s) as discussed with regard to claim 1.
Regarding claim 4, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches wherein at least one of said air system, said blowdown recovery system, said compressor packing recovery system, and said methane detection system is coupled [e.g., operatively coupled] to said monitoring system (see Fig. 1-2 in conjunction with paragraphs [0052], [0054]-[0055]).
Regarding claim 5, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches (at least implicitly) wherein the monitoring system is a remote monitoring system (see Fig. 2 in conjunction with paragraph [0055]) [e.g., the control unit 124 is (at least to some extent) remote from the various other system components/elements].
Regarding claim 9, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches (at least implicitly) wherein said monitoring system monitors key performance indicators [e.g., the quantity of fugitive gases entering the air intake, exhaust gas quality, air-fuel ratio, etc.] and implements an algorithm to identify system emissions or see Fig. 1-2 in conjunction with paragraphs [0052], [0054]-[0055]); [e.g., the programming of the control unit 124 defining and/or encompassing the algorithm(s)].
Regarding claim 10, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches (at least implicitly) wherein said methane detection system comprises a continuous monitoring system that monitors emissions of methane and volatile organic compounds and detects fugitive emissions from said compressor package in real time (see Fig. 1-2 in conjunction with paragraphs [0052], [0054]-[0055]).
Regarding claim 11, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches a crankcase vent recovery system coupled with said engine system (see paragraph [0052]) [e.g., fugitive emissions from the engine’s crankcase are returned to the air intake of the engine].
Regarding claim 12, Malm (Figures 1-2) teaches a reduced emissions (e.g., emissions of fugitive combustible gases) compressor package (102) that produces an exhaust when in use (see Fig. 1 in conjunction with paragraph [0052]) comprising:
a. an engine (101) that runs the compressor (see paragraph [0050], lines 4-5);
b. an air system (102, 103) comprising an air compressor (102) (see Fig. 1 in conjunction with paragraph [0050]);
see Fig. 2 in conjunction with paragraphs [0054]-[0055]) [e.g., the control unit 124 with respect to (or when associated with) the exhaust analyzer/sensor 130];
d. a blowdown recovery system (see Fig. 2 in conjunction with paragraphs [0053], [0069], last 5 lines) [e.g., unit blowdowns that entail directing fugitive gas(es) to the air intake of the engine]; and
e. vents and a pressure packing vent recovery system (110) in communication with said vents (see leftmost portion of the compressor 102 per Fig. 1 in conjunction with paragraph [0052]) [e.g., the packing leakages V1a and V1b originate from the compressor/compressor packing(s) and are routed/vented to the petroleum liquid storage tank 110].
Malm fails to teach wherein the engine is actuated with an air starter [note that per the broadest reasonable interpretation, the engine is started with air via the air intake 120 (e.g., the claimed air starter doesn’t necessarily imply a particular structure or device type), but that the examiner has construed the limitation of an air starter such that the air starter is distinct from the air intake of the engine], and wherein the air system further comprises a receiver and an instrument dryer
[noting that Malm teaches wherein the corresponding instrumentation comprises (or may comprise) pneumatic instrumentation that utilizes (e.g., is powered by) natural gas (e.g., methane)]; [e.g., pneumatic instrumentation entails said instrumentation containing or being operated/powered by air or gas under pressure] (see paragraph [0008]).
In view of the above deficiency per Malm, the claimed invention differs from the system per Malm in that instead of powering the plurality of instrumentation via natural gas (or methane), compressed air is used to power the plurality of instrumentation after routing the compressed air through a receiver and an air/instrument dryer.
However, EPA (Figure 3) teaches an analogous compressor and pneumatic instrument air system (see annotated Fig. 3 above), and wherein it is well-known and/or a mere matter of routine design consideration to substitute compressed air for natural gas (or methane) in pneumatic systems, such that the use of compressed air for pneumatic instrumentation eliminates methane emissions (and leads to an increase in gas sales), and that by eliminating the use of a flammable substance (e.g., methane), operational safety is significantly increased (while still being able to utilize existing pneumatic gas supply piping, control instruments, valve actuators, etc.). EPA further teaches that when substituting compressed air for natural gas (or methane) in pneumatic systems, the air is filtered and dried via an air dryer before being supplied to the instrumentation to power said instrumentation so as to prevent corrosion of the instrumentation and/or blockage of the instrument air piping and/or controller orifices due to condensed water vapor in the inlet/atmospheric air, and such that said instrumentation works the same way as it did with the natural gas (or methane). Additionally, EPA teaches that the substitution of compressed air for e.g., carbon dioxide and hydrogen sulfide) associated with natural gas (or methane) that would normally be supplied to the pneumatic control devices/instrumentation (see annotated Fig. 3 above in conjunction with page 2, last 3 paragraphs, page 3, the entirety of column 2, and page 4, first 3 paragraphs); see motivation(s) as discussed with regard to claim 1.
Lastly, EPA (Figure 3) further teaches wherein it is commonplace to use the compressed air of a compressor system for utility purposes, such as for an engine air starter, and as such, the provision of having (or incorporating) an air starter for actuating the engine would merely involve routine skill in the art (and/or would merely be a matter of routine design choice), and similarly, there would be no surprising effect(s)/result(s) yielded via incorporating an air starter for actuating the engine per Malm (see page 5, 3rd paragraph, lines 1-4); also see motivation(s) as discussed with regard to claim 1.
Regarding claim 13, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches wherein said monitoring system comprises a methane detection system (130) (see Fig. 2 in conjunction with paragraphs [0054]-[0055]) [e.g., the control unit 124 with respect to (or when associated with) the exhaust analyzer/sensor 130].
Regarding claim 14, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches a suction line (120) and wherein the blowdown recovery system is operationally configured see Fig. 2 in conjunction with paragraphs [0053], [0069], last 5 lines) [e.g., unit blowdowns that entail directing fugitive gas(es) to the air intake of the engine].
Regarding claim 15, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches (at least implicitly) wherein at least one pneumatic valve [e.g., the pneumatic instrumentation encompassing any/all well-known and/or relevant pneumatic valves] is powered by natural gas (or methane) [e.g., pneumatic instrumentation entails said instrumentation containing or being operated/powered by air or gas under pressure] (see paragraph [0008]).
Malm fails to teach wherein the pneumatic instrumentation/valve(s) are powered by compressed air/the air system.
However, EPA (Figure 3) teaches an analogous compressor and pneumatic instrument air system (see annotated Fig. 3 above), and wherein it is well-known and/or a mere matter of routine design consideration to substitute compressed air for natural gas (or methane) in pneumatic systems, such that the use of compressed air for pneumatic instrumentation/valves/etc. eliminates methane emissions (and leads to an increase in gas sales), and that by eliminating the use of a flammable substance (e.g., methane), operational safety is significantly increased (while still being able to utilize existing pneumatic gas supply piping, control instruments, valve actuators, etc.). EPA further teaches that when substituting compressed air for natural gas (or methane) in pneumatic systems, the air is filtered and dried via an air dryer before being supplied to the e.g., carbon dioxide and hydrogen sulfide) associated with natural gas (or methane) that would normally be supplied to the pneumatic control devices/instrumentation (see annotated Fig. 3 above in conjunction with page 2, last 3 paragraphs, page 3, the entirety of column 2, and page 4, first 3 paragraphs); see motivations(s) as discussed with regard to claim 1.
Regarding claim 16, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm fails to expressly teach at least one scrubber, and wherein the at least one pneumatic valve may be selected from the group comprising cooler actuator valves, scrubber dump controls, and pre-lubrication pump valves.
However, EPA (Figured 2-3) teaches an analogous compressor and pneumatic instrument air system (see annotated Fig. 3 above), and wherein it is well-known and/or a mere matter of routine design consideration to substitute compressed air for natural gas (or methane) in pneumatic systems, and wherein said system further includes at least one scrubber [e.g., separator vessel for cleaning the gas(es)] and wherein a corresponding pneumatic control valve is a see Fig. 2-3 in conjunction with page 2, column 1, lines, 5-11) [e.g., the pneumatic control valve per Fig. 2 controls the liquid level in the scrubber (e.g., the dumping function being when liquid is allowed to flow out of the scrubber)]; also see motivation(s) as discussed with regard to claim 1.
Regarding claim 17, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches a pressure tank (110) wherein the pressure packing vent recovery system routes exhaust departing the vents to the pressure tank (see leftmost portion of the compressor 102 per Fig. 1 in conjunction with paragraph [0052]) [e.g., the packing leakages V1a and V1b originate from the compressor/compressor packing(s) and are routed/vented to the petroleum liquid storage tank 110].
Regarding claim 19, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm (Figures 1-2) further teaches (at least implicitly) wherein the monitoring system is a remote monitoring system (see Fig. 2 in conjunction with paragraph [0055]) [e.g., the elements 130 and/or 124 is/are (at least to some extent) remote from the various other system components/elements].
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over US 20110094593 (Malm) in view of Convert Gas Pneumatic Controls To Instrument Air (EPA) [e.g., Environmental Protection Agency NPL] in further view of US 6948916 (Hebert).
Regarding claim 6, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm in view of EPA fails to teach a plurality of 
However, Hebert (Figure 2A) teaches an analogous compressor system that comprises a plurality of air/gas compressors (12, 13), and wherein said plurality of air/gas compressors comprises one or more plugged tie-in connections (14, 15, 16, 17) [e.g., the compressors are operatively coupled/plugged/tied-in via the connections 14, 15, 16, 17] that manifold said plurality of air/gas compressor systems (see Fig. 2A in conjunction with abstract and column 4, lines 16-24).
As such, the provision of utilizing a plugged tie-in connection that manifolds a plurality of air compressors to one another would merely involve routine skill in the art (e.g., with respect to air compressor systems that comprise multiple air compressors), and similarly, the result(s)/effect(s) yielded via said provision would have been considered highly predictable (see abstract) [e.g., with respect to air compressor systems that comprise multiple air compressors, one of ordinary skill would readily foresee that via said provision, pressure(s) across the compressor system(s) will be equalized (e.g., “suction gas pressure equalization manifold”)].
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over US 20110094593 (Malm) in view of Convert Gas Pneumatic Controls To Instrument Air (EPA) [e.g., Environmental Protection Agency NPL] in further view of Pumps and Systems (Prelube Pumps NPL).
Regarding claim 7, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm in view of EPA fails to teach an engine pre/post-lube pump and a compressor pre-lube pump, where said engine pre/post-lube pump and said compressor pre-lube pump circulate and build up oil pressure when said engine system is activated.
However, Prelube Pumps NPL teaches wherein it is well-known and/or commonplace in the general field(s) of endeavor concerning engines, compressors, engine-driven equipment, etc. to utilize pre-lube pumps so as to accordingly maximize equipment life (e.g., thereby saving costs) by supplying lubricating oil to the moving parts of an engine (or engine driven equipment, such as compressors) before start-up. Notably, Prelube Pumps NPL explicitly teaches that pre-lubing via pre-lube pumps is an inexpensive way to extend the life of the engine and/or engine-driven equipment [e.g., compressors] (see page 1, lines 1-4 and page 2, last paragraph, last 3 lines).
As such, one of ordinary skill would have been led to (or would have considered and/or desired) implementing pre-lube pumps for the engine and/or the engine-driven driven air/gas compressor per Malm so as to accordingly achieve the inexpensive (and cost-saving) life-extending result(s)/effect(s) yielded via implementation of the pre-lube pumps as discussed above, and similarly, in view of the above teachings per Prelube Pumps NPL, the result(s)/effect(s) yielded via said implementation would have been considered highly predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over US 20110094593 (Malm) in view of Convert Gas Pneumatic Controls To Instrument Air (EPA) [e.g., Environmental Protection Agency NPL] in further view of US 20180016880 (Elmer).
Regarding claim 8, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm in view of EPA fails to teach a plurality of cooler louvers and at least one cooler louver actuator.
However, Elmer (Figures 6C-6D, 8A) teaches an analogous compressor system (800A) utilizing methane (or natural gas) (see Fig. 8A in conjunction with paragraph [0163]), and wherein the system is provided with a plurality of cooler louvers (600D, 660) and at least one cooler louver actuator (600C) (see Fig. 6C-6D, 8A in conjunction with paragraphs [0069]-[0070]).
As such, one of ordinary skill would have regarded the provision of implementing a plurality of louvers and at least one cooler louver actuator as a routine design consideration for accordingly achieving a greater degree over cooling and/or preventing over-cooling of the system fluid(s) associated with the cooling apparatus 103 per Malm, and similarly, in consideration of the fact that Malm and Elmer are both relevant to at least the same general field(s) of endeavor concerning compressor systems, methane (or natural gas) systems, etc., there would be no surprising effect(s)/result(s) yielded via said provision (see paragraph [0171]).
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over US 20110094593 (Malm) in view of Convert Gas Pneumatic Controls To Instrument Air (EPA) [e.g., Environmental Protection Agency NPL] in further view of US 20060091310 (Furry).
Regarding claim 18, Malm in view of EPA teaches the invention as claimed and as discussed above. Malm in view of EPA fails to teach wherein the leak monitoring system is in communication with a thermal imaging camera.
However, Furry (Figures 1-2) teaches an analogous methane detection/monitoring system (20) that can be used in conjunction with an engine and/or compressor system, and wherein the methane detection/monitoring system is in communication with a thermal imaging camera (22) (see Fig. 1 in conjunction with paragraphs [0047], [0069]-[0070]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the leak monitoring system is in communication with a thermal imaging camera as a modification (or alternative) in the system per Malm [e.g., additionally or alternatively utilizing a thermal imaging camera to detect the methane leakages per Malm], as suggested by Furry, so as to accordingly enable a larger area where hazardous gas leaks are of concern to be monitored in a shorter period of time, and such that hazardous gas leaks may be monitored from a greater distance, thereby improving the safety conditions for equipment/instrumentation inspectors, operators, etc. (see paragraphs [0069]-[0070])
[additionally note that the aforementioned substitution/modification constitutes the application and/or combination of well-known analogous prior art elements/techniques in such a way as to yield highly predicable results]; [e.g., in consideration of the fact that Malm and Furry are both relevant to at least the same general field(s) of endeavor concerning compressor systems, engine systems, methane detection/monitoring systems, etc., there would be no surprising effect(s)/result(s) yielded via modifying (or trying to modify) the system per Malm such that the methane detection/monitoring system per Malm further utilizes a thermal imaging camera].
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over US 20110094593 (Malm) in view of Convert Gas Pneumatic Controls To Instrument Air (EPA) [e.g., Environmental Protection Agency NPL] in view of Pumps and Systems (Prelube Pumps NPL) in further view of US 20180016880 (Elmer).
Regarding claim 20, Malm (Figures 1-2) teaches a compressor package (102) comprising:
a. an engine system (101) that drives the compressor (see paragraph [0050], lines 4-5);
b. an air system (102, 103) comprising an air compressor (102), said compressor generating compressed air (see Fig. 1 in conjunction with paragraph [0050]), and a plurality of instrumentation (104) that utilizes (e.g., is powered by) natural gas (or methane) (see Fig. 1 in conjunction with paragraphs [0008], [0051]-[0052]) [e.g., the cabinet 104 houses a plurality of instrumentation that utilizes (or is powered by) natural gas (or methane)];
see Fig. 2 in conjunction with paragraphs [0053], [0069], last 5 lines) [e.g., unit blowdowns that entail directing fugitive gas(es) to the air intake of the engine];
d. a plurality of packing vents wherein a compressor packing recovery system (110) captures and directs process gas generated by said packing vents of the compressor (see leftmost portion of the compressor 102 per Fig. 1 in conjunction with paragraph [0052]) [e.g., the packing leakages V1a and V1b originate from the compressor/compressor packing(s) and are routed/vented to the petroleum liquid storage tank 110];
e. a methane detection system (130) that continuously monitors emissions of methane and volatile organic compounds and detects fugitive emissions from said compressor package in real time (see Fig. 2 in conjunction with paragraphs [0054]-[0055]) [e.g., the control unit 124 with respect to (or when associated with) the exhaust analyzer/sensor 130];
f. a monitoring system (124) that monitors key performance indicators [e.g., the quantity of fugitive gases entering the air intake, exhaust gas quality, air-fuel ratio, etc.] and implements an algorithm to identify system emissions or leaks (see Fig. 1-2 in conjunction with paragraphs [0052], [0054]-[0055]); [e.g., the programming of the control unit 124 defining and/or encompassing the algorithm(s)], wherein said blowdown recovery system, said compressor packing recovery system, and said methane detection system are coupled [e.g., operatively coupled] to said monitoring system, and wherein said monitoring system actuates real time system adjustments based on said identified emissions see Fig. 2 in conjunction with paragraphs [0054]-[0055]) [e.g., the control unit 124 with respect to (or when associated with) the exhaust analyzer/sensor 130]; and
i. a crankcase vent recovery system coupled with said engine system (see paragraph [0052]) [e.g., fugitive emissions from the engine’s crankcase are returned to the air intake of the engine].
Malm fails to teach a starter, wherein said starter is an air starter or hydraulic starter, wherein at least a portion of said compressed air is routed to an air dryer and then to a plurality of instrumentation so that said instrumentation is powered by said portion of said compressed air, an engine pre/post-lube pump and compressor pre-lube pump, where said engine pre/post-lube pump and compressor pre-lube pump circulate and build up oil pressure when said engine system is actuated, and a plurality of cooler louvers and at least one cooler louver actuator
[noting that Malm teaches wherein the corresponding instrumentation comprises (or may comprise) pneumatic instrumentation that utilizes (e.g., is powered by) natural gas (e.g., methane)]; [e.g., pneumatic instrumentation entails said instrumentation containing or being operated/powered by air or gas under pressure] (see paragraph [0008]).
However, EPA (Figure 3) teaches an analogous compressor and pneumatic instrument air system (see annotated Fig. 3 above), and wherein it is well-known and/or a mere matter of routine design consideration to substitute compressed air for natural gas (or methane) in pneumatic systems, such that the e.g., methane), operational safety is significantly increased (while still being able to utilize existing pneumatic gas supply piping, control instruments, valve actuators, etc.). EPA further teaches that when substituting compressed air for natural gas (or methane) in pneumatic systems, the air is filtered and dried via an air dryer before being supplied to the instrumentation to power said instrumentation so as to prevent corrosion of the instrumentation and/or blockage of the instrument air piping and/or controller orifices due to condensed water vapor in the inlet/atmospheric air, and such that said instrumentation works the same way as it did with the natural gas (or methane). Lastly, EPA teaches that the substitution of compressed air for natural gas (or methane) will yield an increase in the life of control devices and an improvement in operation efficiency by eliminating the corrosive gases (e.g., carbon dioxide and hydrogen sulfide) associated with natural gas (or methane) that would normally be supplied to the pneumatic control devices/instrumentation (see annotated Fig. 3 above in conjunction with page 2, last 3 paragraphs, page 3, the entirety of column 2, and page 4, first 3 paragraphs).
EPA (Figure 3) further teaches wherein it is commonplace to use the compressed air of a compressor system for utility purposes, such as for an engine air starter, and as such, the provision of having (or incorporating) an air starter for actuating the engine would merely involve routine skill in the art (and/or would merely be a matter of routine design choice), and similarly, there see page 5, 3rd paragraph, lines 1-4); also see motivation(s) as discussed with regard to claim 1.
Prelube Pumps NPL teaches wherein it is well-known and/or commonplace in the general field(s) of endeavor concerning engines, compressors, engine-driven equipment, etc. to utilize pre-lube pumps so as to accordingly maximize equipment life (e.g., thereby saving costs) by supplying lubricating oil to the moving parts of an engine (or engine driven equipment, such as compressors) before start-up. Notably, Prelube Pumps NPL explicitly teaches that pre-lubing via pre-lube pumps is an inexpensive way to extend the life of the engine and/or engine-driven equipment [e.g., compressors] (see page 1, lines 1-4 and page 2, last paragraph, last 3 lines).
As such, one of ordinary skill would have been led to (or would have considered and/or desired) implementing pre-lube pumps for the engine and/or the engine-driven driven air/gas compressor per Malm so as to accordingly achieve the inexpensive (and cost-saving) life-extending result(s)/effect(s) yielded via implementation of the pre-lube pumps as discussed above, and similarly, in view of the above teachings per Prelube Pumps NPL, the result(s)/effect(s) yielded via said implementation would have been considered highly predictable.
Elmer (Figures 6C-6D, 8A) teaches an analogous compressor system (800A) utilizing methane (or natural gas) (see Fig. 8A in conjunction with paragraph [0163]), and wherein the system is provided with a plurality of cooler see Fig. 6C-6D, 8A in conjunction with paragraphs [0069]-[0070]).
As such, one of ordinary skill would have regarded the provision of implementing a plurality of louvers and at least one cooler louver actuator as a routine design consideration for accordingly achieving a greater degree over cooling and/or preventing over-cooling of the system fluid(s) associated with the cooling apparatus 103 per Malm, and similarly, in consideration of the fact that Malm and Elmer are both relevant to at least the same general field(s) of endeavor concerning compressor systems, methane (or natural gas) systems, etc., there would be no surprising effect(s)/result(s) yielded via said provision (see paragraph [0171]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747